UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4039


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ALFRED CHARLES PARR,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:06-cr-00326-AW-1)


Submitted:    December 14, 2009             Decided:   January 12, 2010


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francis A. Pommett, III, LAW OFFICES OF NATHANSON & POMMETT,
P.C., Baltimore, Maryland, for Appellant.    Rod J. Rosenstein,
United States Attorney, Jonathan C. Su, Assistant United States
Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               In a Superseding Indictment, Alfred Charles Parr was

charged       with    three    counts       of    possession         with     intent       to

distribute and distribution of marijuana, in violation of 21

U.S.C. § 841(a)(1), (b)(1)(D) (2006) (Counts 1-3), and one count

of possession of a firearm in furtherance of a drug trafficking

crime,    in    violation     of   18   U.S.C.        § 924(c)      (2006)    (Count      4).

Parr proceeded to trial and at the close of the Government’s

evidence pled guilty to Counts 1-3.                    Although Parr persisted in

his plea of not guilty on Count 4, the jury found Parr guilty.

The district court sentenced Parr to six months’ imprisonment on

Counts    1-3    and    60    months’      imprisonment        on    Count    4    to     run

consecutively.          On appeal, Parr argues that the district court

erred in allowing the Government to question him about his prior

gun arrest in the District of Colombia.                     Finding no reversible

error, we affirm.

               Because Parr did not object to the Government’s line

of questioning at trial, our review is for plain error.                            Fed. R.

Crim.    P.    52(b);    United     States       v.   Olano,     507   U.S.       725,    732

(1993).       To demonstrate plain error, a defendant must show that:

(1) there was an error; (2) the error was plain; and (3) the

error affected his “substantial rights.”                         Olano, 507 U.S. at

732.     We are not required to correct a plain error unless “a

miscarriage      of    justice     would    otherwise      result,”         meaning      that

                                            2
“the error seriously affects the fairness, integrity, or public

reputation of judicial proceedings.”                 Id. at 736 (alteration in

original) (internal quotation marks omitted)

             Assuming without deciding that Parr can establish the

first two elements of the plain error test, we find that the

district     court’s    admission   of    the       testimony       elicited   by   the

Government’s     questioning      was    not       plain    error    because   Parr’s

substantial rights were not affected.                  Leaving the evidence of

the prior arrest aside, there was sufficient evidence for the

jury    to   conclude    Parr   violated          § 924(c).      The    confidential

informant who participated in two controlled drug purchases with

Parr testified that he saw a gun in Parr’s waistband during the

second purchase.        Additionally, during a search of Parr’s home,

police found two loaded weapons between the mattress and box

springs of Parr’s bed – where he was sleeping at the time – one

of which was resting on a stack of cash near the head of the

bed.     Agent Jeffrey Meixner, the agent in charge of Parr’s case

who also testified as a qualified expert in drug trafficking and

firearms,     stated    that    storing       a    loaded     weapon    between     the

mattress and box springs made it readily available to protect

drugs and drug money.

             Accordingly, we affirm the judgment of the district

court.       We dispense with oral argument because the facts and

legal    contentions     are    adequately         presented    in     the   materials

                                          3
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4